


110 HR 3574 IH: Willamette River United

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3574
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Ms. Hooley (for
			 herself, Mr. DeFazio,
			 Mr. Blumenauer, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Natural Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To continue the work to enhance access to the Willamette
		  River that has been initiated by the Willamette River Basin communities, State,
		  regional, local, and Indian tribal governments and non-government partnerships,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Willamette River United
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Grant authorization.
					Sec. 6. Private property protection and lack of regulatory
				effect.
					Sec. 7. Tribal Rights and Interests.
					Sec. 8. Authorization of appropriations.
					Sec. 9. Agency partnership authorization.
				
			2.FindingsCongress finds the following:
			(1)The Willamette River basin has been
			 inhabited by humans for at least 12,000 years, providing natural resources for
			 the cultural life-ways for the Native American tribes of the Willamette Valley,
			 Euro-Americans, pioneers, and other citizens. The area has sustained a cultural
			 history that predates the Ice Age Floods of Missoula, Montana.
			(2)The Willamette River Basin comprises almost
			 12,000 square miles, is home to almost 70 percent of Oregon’s population, and
			 generates approximately 75 percent of the economic activity of the
			 State.
			(3)By 2050, an additional 1,700,000 people are
			 expected to inhabit the Willamette River Basin, bringing the total population
			 to approximately 4,000,000.
			(4)The Willamette River is the 13th largest
			 river, based on stream flow and produces the most runoff for its land area of
			 any river in the Continental United States. Thirteen major tributaries feed
			 into the mainstem Willamette.
			(5)The river and surrounding tributaries are
			 home to a wide variety of fish and wildlife. In particular, the river is part
			 of a migratory route for a variety of anadromous fish and provides spawning
			 grounds for coho salmon, lamprey, sturgeon, spring and fall run chinook, and
			 steelhead and cutthrout trout.
			(6)The Willamette River is one of 14 rivers
			 designated an American Heritage River in 1998. The American Heritage Rivers
			 initiative is an innovative response to help river communities that seek
			 Federal assistance and other resources to meet tough challenges, without
			 imposing new regulations on private property owners and businesses.
			(7)State, local, and tribal governments and
			 local private for-profit and non-profit organizations have provided significant
			 resources and technical assistance to address natural resource and
			 environmental protection, economic revitalization, archaeological resource
			 protection, and historic and cultural preservation through collaborative
			 partnerships.
			(8)None of the accomplishments realized by the
			 Willamette River through the American Heritage Rivers initiative could have
			 occurred without the strong commitment of the Federal Government agencies to
			 facilitate cooperative conservation actions that relate to use, enhancement,
			 and enjoyment of natural resources, protection of the environment, or both, and
			 that involve collaborative activity among Federal, State, local, and tribal
			 governments, private for-profit and nonprofit institutions, other
			 non-governmental entities and individuals.
			(9)The natural resource federal agencies
			 provide critical studies, analysis, technical assistance and expertise such
			 that the scope of work that can be accomplished by local river communities is
			 limited when these agencies are not adequately funded.
			(10)Despite continued population growth,
			 ongoing cleanup efforts have resulted in improvement toward several measures of
			 watershed health, but more must be done to restore the river’s long-term
			 health.
			(11)Nature observation and sightseeing are
			 among the fastest growing recreation activities in the Willamette Basin,
			 increasing by 254 percent and 69 percent respectively, in the last 15
			 years.
			(12)The Willamette River is experiencing
			 renewed investments of State, regional, and non-government funding to
			 capitalize on this increasing interest in the river from visitors and
			 residents.
			(13)Such investments include a $227,400,000
			 bond measure voters approved in 2006 to protect natural areas and lands near
			 rivers and streams throughout the Portland metro region, safeguarding the
			 quality of water while managing the impacts of growth and maintaining the
			 area's quality of life for future generations.
			3.PurposesThe purposes of this Act are:
			(1)To continue the work to enhance access to
			 the Willamette River that has been initiated by the Willamette River Basin
			 communities, State, regional, local, and Indian tribal governments and
			 non-government partnerships, and for other purposes.
			(2)To assist the State of Oregon and the
			 communities of the Willamette River Basin in restoring, preserving, protecting,
			 promoting, and interpreting these historic, recreational, and natural resources
			 for the benefit of the Nation.
			(3)To authorize partnerships among Federal
			 agencies, State, local, and Indian tribal governments, local communities,
			 conservation organizations, and other non-Federal entities to carry-out the
			 above-mentioned purposes.
			4.DefinitionsFor the purposes of this Act:
			(1)Indian tribal
			 governmentsThe term
			 Indian tribal governments means the governing body of one or more
			 of the following federally recognized Indian tribes:
				(A)The Confederated
			 Tribes of the Grand Ronde Community of Oregon.
				(B)The Confederated
			 Tribes of the Siletz Indians.
				(C)The Confederated
			 Tribes of the Umatilla Indian Reservation.
				(D)The Confederated
			 Tribes of the Warm Springs Reservation of Oregon.
				(E)The Nez Perce
			 Tribe.
				(F)The Yakama Indian
			 Nation.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Willamette
			 RiverThe term
			 Willamette River means the approximately 187 miles from the
			 headwaters at three separate forks, (Middle, North and Coast Forks in the
			 mountains south and southeast of Eugene) at the southern end of the Willamette
			 Valley to the confluence with the Columbia River at St. Helens (north of
			 Portland).
			(4)Willamette River
			 TributariesThe term
			 Willamette River Tributaries includes Calapooia, Clackamas, Coast
			 Fork Willamette, Long Tom, Luckiamute, McKenzie, Marys, Middle Fork Willamette,
			 Molalla, Pudding, Santiam, Tualatin, and Yamhill rivers.
			(5)Willamette River
			 BasinThe term
			 Willamette River Basin means the area in which all surface water,
			 approximately 11,000 miles of wetlands, creeks, streams, and rivers feed the
			 Willamette River mainstem flows from its headwaters in the Cascades and Coast
			 Range.
			(6)Conservation
			 projectsThe term conservation projects
			 includes—
				(A)projects to
			 restore and protect the natural hydrologic functions of the Willamette River
			 Basin;
				(B)projects to
			 restore and protect habitat for aquatic, riparian, wetland, and upland flora
			 and fauna;
				(C)acquisition from
			 willing sellers of conservation easements or title to land; and
				(D)projects to
			 restore and protect water quality.
				5.Grant
			 authorization
			(a)Authorization;
			 cooperative agreementThe
			 Secretary shall enter into cooperative agreements with the Oregon Parks and
			 Recreation Department and the Oregon Watershed Enhancement Board to provide for
			 those entities to administer the grant program authorized by this
			 section.
			(b)Eligible
			 projectsGrants under this
			 section may be made for recreation, historic, archaeological, and cultural
			 preservation or conservation projects that—
				(1)provide restroom, dock, and trash
			 facilities along the river;
				(2)provide safety
			 education;
				(3)provide bicycle, pedestrian, and water
			 trail signs on Willamette River and signs to commercial districts off the
			 river;
				(4)provide non-motorized craft acquisition for
			 State agency enforcement and river education;
				(5)design, plan, create, or complete bicycle,
			 pedestrian, and water trails and bridges, recreation areas, parks, and
			 conservation and wildlife reserves on and along the Willamette River and its
			 tributaries and enrich their experiences;
				(6)enhance recreation, conservation,
			 interpretation, and tourism to draw people to the Willamette River;
				(7)employ improved
			 technologies, innovative partnerships, wetlands creation, and other creative
			 devices to reduce pollution;
				(8)restore, enhance, and protect water quality
			 and watershed health and function through restoration and improvements by
			 watershed councils, conservation districts, special districts, private land
			 owners, tribal governments, local governments, and non-profit and
			 non-governmental organizations, including research activities to better
			 understand the ecosystem needs to restore fish and wildlife;
				(9)provide outreach and education to promote
			 and foster resource stewardship and to build social capacity to sustain and
			 support environmental improvements;
				(10)acquire, under priorities and eligibility
			 conditions of the Statewide Comprehensive Outdoor Recreation Plan or of the
			 Oregon Watershed Enhancement Board’s Acquisitions program, interests in land,
			 including easements, for the purposes of bike, pedestrian trails, parks, fish
			 and wildlife habitat, conservation projects, and ecological restoration,
			 including aquatic ecological restoration along the Willamette River and its
			 tributaries;
				(11)design of park and recreation and
			 conservation projects, including the mapping, data collection, engineering,
			 analysis of biology, hydrology and soils, and other technical
			 evaluation;
				(12)outreach to demonstrate the value of
			 coordination and collaboration among communities pursuing common objectives
			 along the length of the Willamette River; and
				(13)outreach to interested and affected
			 communities to solicit involvement in and to explain the projects authorized by
			 this Act.
				(c)Specific
			 eligible grant projectsExamples of grants that may be considered
			 for these purposes include the following:
				(1)South Waterfront Greenway in
			 Portland.
				(2)Salem Downtown Parks Connections
			 Conversion.
				(3)Willamette River national heritage area
			 study to be conducted by National Park Service.
				(4)Wilsonville Park to Boat Works Park
			 pedestrian-bike bridge.
				(d)LimitationsFunds
			 made available through grants made under this Act may not be used—
				(1)to support regulatory actions or mitigation
			 thereof; or
				(2)for operations and maintenance
			 costs.
				(e)Matching
			 requirementsProjects funded
			 with grants made under this Act shall have Federal, State, Tribal, regional,
			 local, or private funding commitment based on grant authorization matching
			 requirements of the Oregon Parks and Recreation Department or the Oregon
			 Watershed Enhancement Board. Grants made under this Act for implementation
			 shall require at least a 35 percent match from grantees. In-kind service may
			 qualify as fulfillment of the 35 percent matching requirement and special
			 consideration may be given to communities that can demonstrate local capacity
			 building. The Oregon Parks and Recreation Department or Oregon Watershed
			 Enhancement Board may issue a rule by which the requirement under this
			 subsection may be waived in whole or in part for land acquisition.
			(f)Cooperative
			 agreementOregon Parks and
			 Recreation Department and Oregon Watershed Enhancement Board shall enter into a
			 cooperative agreement to eliminate redundancy and enhance coordination to
			 administer the grant program authorized by this section.
			6.Private property
			 protection and lack of regulatory effect
			(a)Recognition of
			 authority to control land useNothing in this Act modifies any
			 authority of Federal, State, or local governments to regulate land use.
			(b)Voluntary
			 participation of private property owners onlyNothing in this Act
			 requires the owner of any private property located in the Willamette Basin to
			 participate in the land conservation, financial, or technical assistance or any
			 other programs established under this Act.
			(c)Purchase of land
			 or interests in land from willing sellers onlyFunds appropriated
			 to carry out this Act may be used to purchase land or interests in land only
			 from willing sellers.
			(d)Access to
			 private property of participating landownersPrivate property
			 landowners voluntarily participating in this Act shall permit access (including
			 Federal, State, or local government access) to their property, at times
			 agreeable to the landowner, to implement, inspect, monitor, or perform repairs
			 or maintenance to projects funded under this Act.
			(e)LiabilityNothing
			 in this Act creates any liability, or has any effect on liability under any
			 other law, of a private property owner voluntarily participating in this Act
			 with respect to any persons injured on the private property.
			7.Tribal Rights and
			 InterestsNothing in this Act
			 creates, alters, adjusts, or diminishes any treaty right or other right or
			 interest of any Indian tribal government.
		8.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to the Secretary $10,000,000 for each of fiscal years 2009 through 2018, to
			 remain available until expended. Of this amount $100,000 shall be available in
			 each fiscal year to Oregon’s Department of Environmental Quality for reducing
			 sources of pollution in the Willamette River. Of the remainder, the Secretary
			 shall distribute 50 percent to the Oregon Parks and Recreation Department and
			 50 percent to the Oregon Watershed Enhancement Board to carry out this
			 Act.
			(b)Administrative
			 costsIn addition to amounts authorized under subsection (a),
			 there is authorized to be appropriated such funds as may be necessary for the
			 Oregon Parks and Recreation Department and the Oregon Watershed Enhancement
			 Board to administer the grant program.
			9.Agency
			 partnership authorizationFederal agencies with administrative
			 jurisdiction over natural resources or parks of the United States, such as the
			 National Marine Fisheries Service, the Department of the Interior, the Forest
			 Service, United States Fish and Wildlife Service, United States Geologic
			 Service, Natural Resources Conservation Service, Environmental Protection
			 Agency, and the Army Corps of Engineers may—
			(1)use funds not
			 otherwise obligated to provide—
				(A)technical and
			 financial assistance, engineering and hydrology studies, and other assistance
			 to the grant programs of the Oregon Watershed Enhancement Board and the Oregon
			 Parks and Recreation Department when a private investment has been identified
			 and private funds committed to that project; and
				(B)financial
			 assistance to Willamette River restoration, recreation, heritage and tourism
			 efforts if the private or public partner can demonstrate strong support in the
			 community; and
				(2)enter into an
			 agreement with Oregon Watershed Enhancement Board or Oregon Parks and
			 Recreation Department to administer the Federal assistance but does not
			 obligate the State agencies to any unfunded Federal authorization.
			
